Title: Continental Congress Report on Brigadier General Moses Hazen’s Regiment, 29 April 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] April 29, 1783. A committee of Thomas Mifflin, Hamilton, and Theodorick Bland, which had been appointed on April 17 “to enquire into the state of Hazen’s regiment, and the propriety of promotion of officers in that corps,” reported on this date. The report recommended that Hazen “be intitled to the pay and emoluments of his rank from the first day of January last” and “That the corps formerly under his command be considered as then arranged on the establishment of the Regiments of the several lines and that commissions issue accordingly.”
